204 F. Supp. 744 (1962)
In the Matter of the Petition for Naturalization of Iwan MALASZENKO.
No. 110323.
United States District Court D. New Jersey.
May 9, 1962.
Frank B. Gorski, Newark, N. J., for petitioner Iwan Malaszenko.
Herman Kaner, Newark, N. J., Naturalization Examiner.
HARTSHORNE, District Judge.
It is settled by a series of decisions that a man owes a moral obligation to support his natural children. In re Perdiak, 162 F. Supp. 76 (D.C.S.D.Cal. 1958); In re Mogus, 73 F. Supp. 150, (D.C.W.D.Pa.1947); In re Nosen, 49 F.2d 817 (D.C.D.Wash.1931). Those cases also hold that willful failure to give that support shows the individual not to be of such good moral character as to entitle him to citizenship.
Now, in this case, contrary to the facts in the Perdiak case, Malaszenko did nothing whatever to support the child whom he was found by the court in Germany to be under an obligation to support. He also admitted on his examination that after he came here he was able to buy a car and run it, which shows that he was not so destitute that he could not have paid at least something to help support that child. This shows willful failure to support.
He has only claimed in his brief, but has given no evidence at all in support of said claim, that he was not properly tried. This claim must therefore be disregarded. Thus, there is nothing to show that that German court did not proceed by due process with full jurisdiction, and that adjudication, at *745 least prima facie, shows he is the father of that child there alluded to. Since then he has willfully done nothing whatever to help carry out this clear moral obligation.
Because he has not met the requirements of the statute as to being of good moral character, his application must be denied.
An order may be entered accordingly.